           Case 3:20-cr-00040-CAB Document 35 Filed 08/19/20 PageID.117 Page 1 of 2
                                                                                                    ,--""·i:~·:it~·:'
                                                                                                            __.,   ,_
                                                                                                                     :··....... __ ___ ., '-----···-· ,.....
                                                                                                                                ,


AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                                 202.0 :
                                    UNITED STATES DISTRICT CO                                                           .. ' ,,., .......J
                                                                                                          CLER!< U.'3       r:11·-             i   ~JJUr-:•-1
                                       SOUTHERN DISTRICT OF CALIFORNIA                               SOUTHERN DIS!! ·11c 1                         (',\,,   !~-')f~hJIA
                                                                                                     BY                                                     ::~1,;;·:_,-ry,

             UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                               V.                                  (For Offenses Committed On or After November 1, 1987)

       ABRAHAM HERNANDEZ MANCILLA (1)                                 Case Number:         20CR0040-CAB

                                                                   AMBER RABON-LUNA
                                                                   Defendant's Attorney
USM Number                     90495298

•-
THE DEFENDANT:
~ pleaded guilty to count(s)         ONE (1) OF THE ONE-COUNT INFORMATION

 D  was found guilty on count(s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
Title & Section                     Nature of Offense                                                                         Number(s)
21 USC 952, 960                     IMPORTATION OF METHAMPHETAMINE                                                                I




     The defendant is sentenced as provided in pages 2 through                2           of this judgment.
 The sentence is imposed pursuant to th.e Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)
 D   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                               dismissed on the motion of the United States.

      Assessment : $ I 00.00
 ~    Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
      waived and remitted as uncollectible.
 D    JVTA Assessment*: $
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~   No fine                D Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address .until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                    HON. Cathy Ann Bencivenga
                                                                    UNITED STATES DISTRICT JUDGE
               Case 3:20-cr-00040-CAB Document 35 Filed 08/19/20 PageID.118 Page 2 of 2
'
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:               ABRAHAM HERNANDEZ MANCILLA (1)                                            Judgment - Page 2 of 2
    CASE NUMBER:             20CR0040-CAB

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     13 MONTHS AND ONE (I) DAY.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •    at _ _ _ _ _ _ _ _ A.M.                            on
           •    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN

     I have executed this judgment as follows:

           Defendant delivered on                                            to
                                                                                  ---------------
     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL
    II


                                                                                                            20CR0040°CAB
